                           IN THE UNITED STATES DISTRICT COURT

                            FOR THE EASTERN DISTRICT OF TEXAS

                                       BEAUMONT DIVISION

BRIAN WAYNE DRAKE                                    §

VS.                                                  §      CIVIL ACTION NO. 1:20-CV-108

DIRECTOR, TDCJ-CID                                   §

       MEMORANDUM ORDER OVERRULING PETITIONER’S OBJECTIONS AND
      ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        Petitioner Brian Wayne Drake, a prisoner in the custody of the Texas Department of Criminal

Justice, Correctional Institutions Division, brought this petition for writ of habeas corpus pursuant to 28

U.S.C. § 2254.

        The Court ordered that this matter be referred to the Honorable Keith F. Giblin, United States

Magistrate Judge, for consideration pursuant to applicable laws and orders of this Court. The

magistrate judge has submitted a Report and Recommendation of United States Magistrate Judge. The

magistrate judge recommends dismissing the petition as barred by the statute of limitations.

        The Court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and the pleadings. The petitioner filed a motion for rehearing,

which the Court liberally construes as objections to the magistrate judge’s report and recommendation.

        The Court has conducted a de novo review of the objections in relation to the pleadings and

the applicable law. See FED. R. CIV. P. 72(b). After careful consideration of all the pleadings and the

relevant case law, the Court concludes that the petitioner’s objections lack merit. The magistrate judge

correctly concluded that the petition is barred by the statute of limitations, and that equitable tolling is

not warranted. The petitioner offers no legal support for his argument that a criminal defendant can
challenge the state court’s jurisdiction at any time in federal court, without regard to the statute of

limitations. The petitioner contends that his failure to file a timely petition should excused, and the Court

should consider the merits of his claims, because he is actually innocent of the offense. Although the

United States Supreme Court has not recognized a freestanding claim of actual innocence as a ground

for federal habeas relief, actual innocence, if proved, may excuse a procedural bar to federal habeas

review of constitutional claims. McQuiggin v. Perkins, 569 U.S. 383, 386-92 (2013); Burton v.

Stephens, 543 F. App’x 451, 458 (5th Cir. 2013); Dowthitt v. Johnson, 230 F.3d 733, 741 (5th Cir.

2000). Because the petitioner has not presented any newly-discovered evidence that would have

resulted in his acquittal, he has not raised an actual innocence claim sufficient to excuse his failure to

comply with the statute of limitations.

        Further, the petitioner is not entitled to the issuance of a certificate of appealability. An appeal

from a judgment denying federal habeas corpus relief may not proceed unless a judge issues a

certificate of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard for granting

a certificate of appealability, like that for granting a certificate of probable cause to appeal under prior

law, requires the petitioner to make a substantial showing of the denial of a federal constitutional right.

See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke, 362 F.3d 323, 328 (5th Cir.

2004); see also Barefoot v. Estelle, 463 U.S. 880, 893 (1982). In making that substantial showing, the

petitioner need not establish that he should prevail on the merits. Rather, he must demonstrate that the

issues are subject to debate among jurists of reason, that a court could resolve the issues in a different

manner, or that the questions presented are worthy of encouragement to proceed further. See Slack,

529 U.S. at 483-84; Avila v. Quarterman, 560 F.3d 299, 304 (5th Cir. 2009). If the petition was denied

on procedural grounds, the petitioner must show that jurists of reason would find it debatable:

                                                      2
(1) whether the petition raises a valid claim of the denial of a constitutional right, and (2) whether the

district court was correct in its procedural ruling. Slack, 529 U.S. at 484; Elizalde, 362 F.3d at 328.

Any doubt regarding whether to grant a certificate of appealability is resolved in favor of the petitioner,

and the severity of the penalty may be considered in making this determination. See Miller v. Johnson,

200 F.3d 274, 280-81 (5th Cir. 2000).

        Here, the petitioner has not shown that any of the issues raised by his claims are subject to

debate among jurists of reason, or that a procedural ruling was incorrect. In addition, the questions

presented are not worthy of encouragement to proceed further. Therefore, the petitioner has failed to

make a sufficient showing to merit the issuance of a certificate of appealability.

                                                ORDER

        Accordingly, the petitioner’s objections (document no. 23) are OVERRULED. The findings

of fact and conclusions of law of the magistrate judge are correct, and the report of the magistrate

judge (document no. 20) is ADOPTED. A final judgment will be entered in this case in accordance

with the magistrate judge’s recommendation. A certificate of appealability will not be issued.


                                            SIGNED this 2nd day of June, 2021.




                                                                             ____________________________
                                                                             Michael J. Truncale
                                                                             United States District Judge




                                                     3
